Kupferman, J. P.,
dissents in a memorandum as follows: I would grant the petition and annul the determination of the New York City Loft Board.
The legislative findings in section 280 of the Multiple Dwelling Law make it clear that the statute is designed to address "the increasing number of conversions of commercial and manufacturing loft buildings to residential use without compliance with applicable building codes and laws and without compliance with local laws regarding minimum housing maintenance standards”.
The purpose of the Loft Conversion Law was to legitimize residential use of former commercial and manufacturing loft buildings. (See, Matter of Vlachos v New York City Loft Bd., 118 AD2d 378.) This building is a five-story brownstone, which was once properly for residential use and then changed to commercial use. The history of the statute makes it evident that it was not intended to apply to this type of real estate. (See, Spring Realty Co. v New York City Loft Bd., 69 NY2d 657, appeal dismissed 482 US 911.)